 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of May 12th, 2011
(the “Effective Date”), between Document Security Systems, Inc., a New York
corporation with an office at First Federal Plaza, 28 Main Street East, Suite
1525, Rochester, New York 14614 (“Company” or “DSS”) and Michael Roy
(“Executive”). The above Company and Executive may also be referred to herein
each individually as a “Party”, and collectively, as the “Parties”.
 
RECITALS:


WHEREAS, DSS is in the business of developing, licensing, manufacturing and
selling anti-counterfeiting technology and products;


WHEREAS, DSS has established a Digital Division (“Digital”) following its
acquisition of Extradev, Inc., engaged in the provision of cloud computing
solutions to the small and medium business markets (the “Digital Business”); and


WHEREAS, Company desires to engage the Executive, and the Executive wishes to
serve the Company on the terms and conditions set forth below.
 
PROVISIONS:
 
NOW, THEREFORE, in consideration of the above recitals, and in consideration of
the mutual promises and covenants set forth herein, the Parties hereto agree as
follows:


1.           Employment; Duties.  Company hereby agrees to employ Executive as
President of Digital. Executive hereby accepts such employment.  Executive will
perform those duties and have such authority and powers as are customarily
associated with the position of President of Digital, and such other duties and
responsibilities as the Chief Executive Officer, Chief Operating Officer and/or
Board of Directors of Company may reasonably request.  The Executive shall
report to the Chief Operating Officer of Company or his designee.


2.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for five (5) years from the Effective Date unless
otherwise terminated as provided herein (the “Term”). This Agreement shall
automatically terminate five (5) years from the Effective Date, unless Company
elects to renew the Agreement and Executive’s employment upon expiration of the
Term (the “Company Renewal Option”), which renewal would be for an additional
period of three (3) years on terms to be mutually agreed upon by the Parties
(the “Renewal Term”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Executive’s Time; Ancillary Agreements.  Executive shall be
employed on a full time basis and shall devote substantially all of his
professional business time to the performance of his duties as President of
Digital. Executive shall not directly or indirectly render any substantial
services of a business, commercial or professional nature to any other person or
organization, whether for compensation or otherwise, without the prior written
consent of the Chief Operating Officer of the Company. In conjunction with this
Agreement, Executive shall execute any all additional agreements (the “Ancillary
Employment Agreements”, attached hereto as Exhibit A and incorporated into this
Agreement) relating to confidential information, non-competition,
non-solicitation, intellectual property, source-code protection and employee
conduct that the Company may require at the time of the Effective Date of this
Agreement, or from time to time thereafter.


4.           Place of Employment.  Unless the Parties agree otherwise in
writing, Executive shall perform the services he is required to perform under
this Agreement in the Greater Rochester, New York metropolitan area, provided,
however, that the Company may from time to time require the Executive to travel
as necessary in furtherance of Digital’s and/or the Company’s business, and
Executive acknowledges and agrees that his employment may require such travel.
 
5.           Compensation.
 
(a)                        Salary.  Executive shall be paid a base salary
(“Salary”) as follows:


a.           In consideration for the services rendered by Executive on behalf
of Digital (and Company) during the Term, Company shall pay Executive an
annualized Salary of $100,000.


(b)                  Earn-Out Bonus. For the Term of the Agreement, Executive
shall be eligible to participate in annual bonuses (the “Earn-Out Bonus”). The
Earn Out Bonus to Executive will be calculated following the close of each
calendar fiscal year based on the annual EBITDA of Digital for the immediately
preceding calendar fiscal year (determined in accordance with GAAP), and shall
be payable for the Term of the Agreement. The Earn-Out Bonus shall equal:  (i)
5% of Digital EBITDA up to the first $1,000,000 of EBITDA; (ii) 2.5% of Digital
EBITDA greater than $1,000,001 but less than $2,000,000; (iii) 2% of EBITDA
greater than $2,000,001 but less than $5,000,000; (iv) 1.5% of Digital EBITDA
greater than $5,000,001 and less than $10,000,000; and (v) 1% of Digital EBITDA
over $10,000,000. “EBITDA” shall mean the earnings, before interest, taxes
depreciation and amortization of Digital. In the event that Digital’s EBTDA is
negative for any fiscal quarter or quarters during the Term, any cumulative
EBTDA deficit shall be debited against future accrued EBITDA until net positive
EBITDA has been reestablished, at which point Earn-Out Bonuses will resume.
Earn-Out Bonuses, if due, will be payable no later than ninety (90) days
following the close of the preceding calendar fiscal year.


(c)                  Earn-Out Options. Executive shall receive a grant of
options as follows under Company’s 2004 Employee Stock Option Plan, as amended
(the “Option Plan”) to acquire DSS common stock at an exercise price of $4.50
per share (the “Earn-Out Options”) that vest if Digital achieves certain annual
fiscal year revenues (the “Option Revenue Targets”) by the end of fiscal year
2016:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)         if during any fiscal year prior to the end of fiscal year 2016,
Digital fiscal year revenues are $5,000,000 or greater, then Earn-Out Options to
purchase up to an additional 112,500 shares of DSS common stock will be issued
to Executive; and


(ii)         if during any fiscal year prior to end of fiscal year 2016, fiscal
year revenues are $10,000,000 or greater, then Earn-Out Options to purchase up
to an additional 112,500 (aggregate of 225,000 shares inclusive of (c)(i) above)
shares of DSS common stock will be issued to Executive.


(d)           Option Revenue Target Adjustment. The Option Revenue Targets
defined in Section (5)(c) above are subject to the following adjustment: (i) in
the event of an acquisition by DSS of any cloud or other company following the
Effective Date and during the Term of this Agreement that will be aligned with
Digital for revenue and EBITDA purposes, the Option Revenue Targets shall be
increased by the amount of such acquired company’s gross revenues for the
immediately preceding fiscal year.


(e)           Acquisition Options. In addition to the Earn-Out Options described
in Section 5(c) above, Executive shall, during the Term, be eligible to receive
a one-time grant of options to purchase DSS common stock under the Option Plan,
at an exercise price of $4.50 per share in accordance with the following table
(the “Acquisition Options”):



     
12 Month Actual
 
Acquisition/Merger
   
EBIDTA
   
EBIDTA
   
EBIDTA
   
EBIDTA
   
EBIDTA
 
12 Month Actual Sales
   
10%
   
15%
   
20%
   
25%
   
30%
  $ 1,000,000       500       750       1,000       1,250       1,500   $
2,500,000       1,250       1,875       2,500       3,125       3,750   $
5,000,000       2,500       3,750       5,000       6,250       7,500   $
10,000,000       5,000       7,500       10,000       12,500       15,000   $
15,000,000       7,500       11,250       15,000       18,750       22,500   $
20,000,000       10,000       15,000       20,000       25,000       30,000  

 
Example:  If the Acquisition/Merger has prior year annual sales of $5 million
and prior year EBITDA of 25%, or $1,250,000, then the number of Acquisition
Options is 6,250.


(f)           Payroll Taxes.  All forms of compensation referred to in this
Agreement are subject to reduction to reflect applicable federal, state and
local withholding and payroll taxes.


6.           Benefits.  In addition to the compensation set forth above, Company
shall provide Executive with the following benefits:


(a)           Executive and Executive’s immediate family, as applicable, shall
be entitled to participate in all employee benefit plans and programs from time
to time whenever sponsored by Company, including, without limitation, any group
disability, life, major medical and accidental death and dismemberment insurance
plans and/or benefits and profit sharing, 401(k), retirement or pension plans to
the full extent available to Company’s other employees through the Term of this
Agreement. Executive’s health care coverage premiums shall be subsidized by
Company to the same extent they are subsidized for Company’s executive officers,
subject to such subsidies being in compliance with Company’s policy and/or
governmental regulations currently in effect (or hereafter enacted) which may
dictate a lesser percentage of permissible health care premium subsidies for
Executive and Company’s executive officers.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Executive shall be entitled to three (3) weeks of vacation each
year that he is employed hereunder during which vacation his annual salary shall
be paid in full.  Any vacation not taken by Executive shall carryover into the
succeeding year or in accordance with the Company’s executive employee policies
in effect from time to time.  All unused and accrued vacation shall be paid to
Executive (or Executive's estate) upon Executive's termination of employment.
 
(c)           Company also shall provide Executive with holiday pay, as provided
by Company to its other executives.
 
7.           Expenses.  Executive will be entitled to be paid or reimbursed for
all reasonable, documented expenses incurred by Executive in connection with
Executive’s responsibilities to Digital and Company, including, without
limitation, administrative, travel, lodging, food, and entertainment; provided,
however, that Executive must obtain prior approval of the Chief Operating
Officer of the Company for any out-of-pocket expenditure in excess of $500 in
order to be entitled to payment or reimbursement of such expenditure.


8.           Disallowed Compensation.  If any amount paid by Company for
expenses incurred by Executive is finally determined by Company not to be
allowable as a federal or state income tax deduction to Company, the part
disallowed shall be repaid to Company by Executive within thirty (30) days of
notice of such by Company to Executive.


9.           Confidential Information; Restrictive Covenants. Concurrently
herewith, Executive shall execute the Company’s (i) Confidentiality,
Non-Competition, Non-Solicitation and Intellectual Property Agreement, and (ii)
Supplemental Confidential Information Agreement, each of which are incorporated
herein under Exhibit A, entitled “Ancillary Employment Agreements”, and made a
part of this Agreement.


10.         Termination of Agreement.


This Agreement shall terminate upon the occurrence of the following events:


(a)      Executive's death.
 
(b)     Executive's “total disability” (“Disability”), which shall mean his
incapacity due to physical or mental illness or disability, which renders him
absent, or unable to perform, his duties hereunder on a full time basis for a
period of ninety (90) days, whether consecutive or cumulative, within any twelve
(12) month period.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)          Immediately for “Cause” as defined below upon written notice to
Executive, which notice shall specify the reason(s) for termination.  For
purposes of this Agreement, “Cause” means (i) willful disobedience by the
Executive of a material and lawful instruction of the Board of Directors, Chief
Operating Officer or Chief Executive Officer of the Company; (ii) conviction of
the Executive of any misdemeanor involving fraud or embezzlement or similar
crime or any felony; (iii) an order is entered by the Securities and Exchange
Commission, a state regulatory agency or an exchange on which the Company’s
securities are traded finding that Executive has violated the securities laws;
(iv)  breach by the Executive of any material term, condition or covenant of
this Agreement (inclusive of Ancillary Agreements); (v)  fraud or  gross
negligence in the performance of his duties to the Company; (vi)  excessive
absences from work, other than for illness or Disability, or (vii) in the case
of breach of a non-material term of this Agreement (inclusive of Ancillary
Agreements), which is capable of being cured, such breach is not cured within
thirty (30) days after Company has provided Executive with written notice
thereof.
 
(d)           Notice given by Company or Executive of intent to terminate
without Cause, at least thirty (30) days prior to the effective date of such
voluntary termination notice (a “Convenience Termination”).
 
11.         Obligations Following Termination of Agreement.
 
(a)           If this Agreement is terminated pursuant to Section 10, Company
shall be obligated to pay Executive (or in the case of his death, his spouse,
estate or representative) all unpaid salary, earned bonuses, vacation and other
benefits accrued through the date of termination of this Agreement and shall
provide such other benefits, such as health insurance continuation coverage
under COBRA, as may be required by law.
 
(b)           In the event of a Convenience Termination only by Company, all
earned options for DSS capital stock granted herein to Executive pursuant to the
Option Plan that remain unvested shall immediately vest, and Executive shall
have a period of ninety (90) days following a Company initiated Convenience
Termination to exercise his vested options, subject to the provisions of the
Option Plan and applicable IRS or other governmental regulations.
 
(c)           In the event of a Convenience Termination only by Company,
Executive shall be entitled to receive annualized salary of $50,000 for the
remainder of the Term, payable in installments in accordance with the Company’s
current payroll practices along with a continuation of Executive’s health care
benefits.
 
12.           Indemnification. Company shall, to the maximum extent permitted by
law, indemnify Executive against all expenses, including, without limitation,
reasonable attorneys’ fees, judgments, fines, settlements, and other amounts
actually and reasonably incurred in connection with any proceeding arising by
reason of Executive’s employment by Company, except in cases where Executive is
terminated for “Cause”.  Company shall, to the maximum extent permitted by law,
advance to Executive any expenses incurred in defending any such proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
13.          Miscellaneous.


(a)           This Agreement together with the Ancillary Employment Agreements
contained in the attached Exhibit A:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           shall constitute the entire agreement between the Parties hereto
concerning the subject matter herein and supersedes all prior agreements,
written or oral, concerning the subject matter herein, and there are no oral
understandings, statements or stipulations bearing upon the effect of this
Agreement which have not been incorporated herein.


(ii)           may be modified or amended only by a written instrument signed by
each of the Parties hereto.


(iii)          shall bind and inure to the benefit of the Parties hereto and
their respective heirs, successors and assigns.


(iv)          may not be assigned by either Party without a written agreement
signed by all Parties hereto.  Any assignment not signed by all Parties is null
and void.


(b)           If any provision of this Agreement shall be held invalid or
unenforceable by competent authority, such provision shall be construed so as to
be limited or reduced to be enforceable to the maximum extent compatible with
the law as it shall then appear.  The total invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.


(c)           This Agreement shall be construed in accordance with and governed
by the laws of the State of New York without reference to conflict of laws
principles.  Any litigation involving this Agreement shall be adjudicated in a
court with jurisdiction located in Monroe County, New York and the Parties
irrevocably consent to the personal jurisdiction and venue of such court.


(d)           All notices and other communications under this Agreement must be
in writing and must be given by personal delivery, via overnight delivery or
first class mail, certified or registered with return receipt requested, and
will be deemed to have been duly given upon receipt if personally delivered or
delivered via overnight delivery, or if delivered by first class mail, five (5)
days after mailing, if mailed to the respective persons named below:


 If to Company:
 
Document Security Systems, Inc.
28 East Main Street, Suite 1525
Rochester, New York 14614
 
 If to Executive:
 
Michael Roy
22 Simone Terrace
Webster, NY  14580
 

 
 

--------------------------------------------------------------------------------

 
 
Any party may change such Party’s address for notices by notice duly given
pursuant to this Section.


(e)           In the event of litigation to enforce the terms and conditions of
this Agreement, the losing Party agrees to pay the substantially prevailing
Party's costs and expenses incurred including, without limitation, reasonable
attorneys’ fees.


(f)           This Agreement may be executed simultaneously in one or more
counterparts, each one of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures obtained via
PDF, facsimile or other means of electronic transmission on any counterpart
shall be deemed original signatures.


(g)           Failure of either Party at any time to require performance of any
provision of this Agreement shall not limit the Party's right to enforce the
provision, nor shall any waiver of any breach of any provision be a waiver of
any succeeding breach of any provision or a waiver of the provision itself for
any other provision.


(h)           If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.


COMPANY:
 
DOCUMENT SECURITY SYSTEMS, INC.
 

By: 
/s/ Patrick White
 
Name:
Patrick White
 
Title:
Chief Executive Officer



EXECUTIVE:
 
/s/ Michael Roy
Name: Michael Roy

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Ancillary Employment Agreements


(Attached)
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND INTELLECTUAL PROPERTY
AGREEMENT
 
This Confidentiality, Non-Competition, Non-Solicitation and Intellectual
Property Agreement (the “Agreement”) is made as of the 12th day of May, 2011, by
and between Document Security Systems, Inc., a New York corporation (“DSS”) and
Michael Roy (“Employee”).
 
NOW, THEREFORE, in consideration of the employment and continued employment of
Employee by DSS and the mutual promises and covenants set forth herein, the
parties hereto agree as follows:
 
1.           Confidential Information.
 
(a)          For purposes of this Agreement, “Confidential Information” shall
include any nonpublic knowledge and information relating to the actual or
anticipated business or developments of DSS, including but not limited to
technical data, trade secrets, intellectual property, know-how, product plans,
customer information, software and source codes, inventions, processes,
technology, research, marketing, financial information, or other business
information, provided, however, that Confidential Information shall not include
information which is or becomes publicly known without violation of any
confidentiality obligation.
 
(b)          Employee acknowledges that irreparable injury and damage to DSS
will result from disclosure of Confidential Information to third parties or its
use for any purposes. Employee agrees, indefinitely:
 
(i)           to hold the Confidential Information in strictest confidence;
 
(ii)          not to disclose such Confidential Information to any third party
except as specifically authorized, in advance, in writing, by DSS, and to use
all precautions necessary to prevent the unauthorized disclosure of Confidential
Information, including, without limitation, protection of documents from theft,
unauthorized duplication and discovery of contents, and restrictions on access
by other persons to the Confidential Information;
 
(iii)         not to use any of the Confidential Information for any purpose,
except as authorized in advance, in writing, by DSS;
 
(iv)         in the event of disclosure in accordance with Section 1(b)(ii)
above, to limit disclosure to persons with a bona fide need to know Confidential
Information and to the extent necessary to accomplish the purpose for which DSS
has entered into this Agreement, to communicate to all persons to whom such
Confidential Information is made available the strictly confidential nature of
such Confidential Information and to obtain from all such persons agreement, in
writing, to be bound by the restrictions imposed by this Agreement; and
 
(v)          in the event Employee is required by law or legal process to
disclose any Confidential Information, to provide DSS with ten (10) days prior
written notice of such requirement (unless a shorter time period is specified by
law or legal process as to the required response time) so that DSS may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement; in the event that such protective order or other
remedy is not obtained, or that DSS waives compliance with the provisions of
this Agreement, to furnish only that portion of Confidential Information that is
legally required and to use Employee’s best efforts to obtain reliable
assurances that confidential treatment will be accorded to that portion of
Confidential Information to be disclosed.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Restrictive Covenants.
 
(a)           Company Goodwill.  Employee acknowledges that DSS is engaged in
the business of developing, licensing and selling anti-counterfeiting
technologies and products (the “Business”), which is highly competitive.
Employee acknowledges that DSS will invest significant time, money, training and
resources in Employee to develop and maintain the Business and to otherwise
create goodwill. Employee acknowledges that the investments made by DSS directly
develop goodwill for new customers of DSS and maintain goodwill for its existing
customers. Employee understands and acknowledges that the Confidential
Information Employee will have access to as an Employee of DSS is not available
to the general public and is not readily ascertainable through public sources,
and is DSS’ proprietary trade secret and a unique and valuable asset of DSS.
Employee further acknowledges that but for Employee’s employment relationship
with DSS, Employee would not have access to the Confidential Information, and
that all uses of Confidential Information inure to the benefit of DSS in
furtherance of the development of goodwill for its customers. Employee further
acknowledges that Employee owes a fiduciary duty to DSS because of Employee’s
status as an Employee of DSS, and this duty encompasses a duty to act in good
faith and to faithfully serve and be mindful of all of DSS’ interests. Employee
also acknowledges that if Employee left the employ of DSS, Employee would be in
an advantageous position, because of the Confidential Information provided to
Employee, to obtain the Business of and to serve DSS’ customers and to compete
with DSS; Employee further acknowledges that Employee’s employment by a
competitor of DSS would necessarily require that Employee disclose or use
Confidential Information provided to Employee by DSS, and that the use of such
Confidential Information to obtain the Business of DSS’ customers and to compete
with DSS would be a breach of this Agreement. Therefore, Employee acknowledges
that the value of the Business would be seriously diminished if Employee was to
violate the confidentiality provisions in Section 1 or if Employee engaged in
certain conduct during a certain time period, as set forth in this Section 2 or
below in Section 3.
 
(b)           Non-Competition Covenant.  While employed with DSS (except for the
exclusive benefit of DSS), and for a period of three (3) years from and after
the date of termination of employment with DSS (the “Non-Compete Restricted
Period”), Employee shall not engage or compete, directly or indirectly, as a
principal, on his or its own account, or as a shareholder, officer, director,
employee, agent, partner or joint venturer in any corporation or business
entity, in any business engaged in the sale, distribution, manufacture or
provision of products, technologies or services relating to the development of
software and/or cloud computing solutions in the areas of brand protection,
secure printing solutions and redaction software solutions, or relating to
anti-counterfeiting or authentication technologies, in any geographical area in
which the DSS or any Subsidiary of DSS has heretofore marketed such products,
technologies or services; nor during such period and within the same area to
extend credit, lend money, furnish quarters or give advice to any such business
or proposed business entity; nor within the same area to ship or cause to be
shipped or participate in the shipping of any such products for purposes of
resale; provided, however, that nothing contained herein shall be construed as
preventing an investment in less than five percent (5%) of the securities of a
company traded on a recognized stock exchange or market.  Notwithstanding the
provisions of this Section 2(b), if Employee’s Employment Agreement is not
renewed by DSS after the initial Term (as defined therein), then the
restrictions contained in this Section 2(b) shall not apply; however, in such
event, the provisions of Section 2(c) shall continue to apply to Employee.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Non-Solicitation Covenant.  While employed with DSS (except for
the exclusive benefit of DSS), and for a period of three (3) years from and
after the date of termination of employment with DSS (the “Non-Solicitation
Restricted Period”), Employee shall not, at any time solicit, or attempt to
solicit, or accept business from, directly or indirectly, any Customer of DSS
(or any subsidiary or division of DSS) that has purchased or licensed DSS’ (or
any subsidiary or division of DSS) intellectual property, products or services,
nor solicit, or attempt to solicit, any present employee of DSS (or any
subdivision or division of DSS) to become an employee of any other business or
business entity; nor at any time without DSS’ prior written consent, directly or
indirectly discuss, publish or otherwise divulge any Confidential Information,
unless such information is or becomes rightfully publicly known; provided,
however, that nothing contained herein shall be construed as preventing an
investment in less than five percent (5%) of the securities of a company traded
on a recognized exchange or market. For purposes of this Section 2(c), a
“Customer” shall mean any person, persons, foreign or domestic governmental
entity or company that DSS, or any division or subsidiary of DSS, has provided
technology, products or services to during the twenty-four (24) month period
immediately preceding the date of termination of Employee’s employment with DSS.
A Customer shall also include any person, persons, foreign or domestic
governmental entity or company that DSS is in discussions or negotiations with
for the provision of such technology, products or services at the time of
Employee’s termination of employment with DSS.
 
(d)    Consideration.  The parties agree that the consideration described in
that certain Stock Purchase Agreement executed by and between the parties on
even date herewith constitutes full and fair consideration for the restrictive
covenants contained in this Agreement.
 
3.           Intellectual Property Rights.
 
(a)           Works Made For Hire.  Employee agrees that all works that Employee
produces or has produced either solely or with others, during Employee’s
employment by DSS (each a “Work”, and collectively, the “Works”), have been or
are prepared as part of and in the course of such employment, and, in each case,
constitute a work made for hire as that term is defined in 17 U.S.C. Section
101, and, as such, all right, title and interest in each Work, and all
intellectual property therein resulting therefrom, shall be owned by DSS. In the
event that all or any part of a Work is for any reason deemed not to be a work
made for hire, or in the event that Employee should, by operation of law, be
deemed to retain any rights in a Work, then Employee hereby irrevocably and
unconditionally assigns to DSS all right, title and interest in and to such
Work, and all intellectual property therein or resulting therefrom, and related
proprietary information and intellectual property. Employee agrees that DSS, as
the owner of all rights to the Works, has the full and complete right to prepare
and create derivative works based upon the Works and any derivative works of
such Works, and to use, reproduce, publish, print, copy, market, advertise,
distribute, transfer, sell, publicly perform and publicly display, and otherwise
exploit by all means now known or later developed, such Works and derivative
works anywhere in the World.Notwithstanding any language to the contrary herein,
nothing herein shall be construed to give DSS any rights to “Works” of Employee
that predate the execution of this agreement and/or that are unrelated to
software and/or cloud computing solutions in the areas of brand protection,
secure printing solutions and redaction software solutions, or relating to
anti-counterfeiting or authentication technologies.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Inventions.   The Employee agrees to communicate to DSS promptly
and fully in writing, in such form as DSS may deem appropriate, all inventions,
processes, techniques, discoveries, source or object code, trade secrets and
know-how (whether or not patentable or registrable under copyright or similar
statutes) with respect to the development of software and/or cloud computing
solutions in the areas of brand protection, secure printing solutions and
redaction software solutions, or relating to anti-counterfeiting or
authentication technologies made, discovered, conceived, developed or reduced to
practice by Employee, whether alone or jointly with others, during Employee’s
employment with DSS, as the case may be, whether or not done during work hours,
that (A) relate to past, existing or contemplated business or research
activities of DSS; (B) are or have been suggested by, or result from, Employee’s
employment with DSS; or (C) result or have resulted from the use of time,
materials or facilities of DSS (each an “Invention”, and collectively, the
“Inventions”). Employee agrees to make and maintain adequate permanent records
of all Inventions, in the form of memoranda, notebook entries, drawings,
print-outs or reports relating thereto, and agrees that these records, as well
as the Inventions themselves, shall be and remain the exclusive property of DSS.
Employee hereby irrevocably and unconditionally assigns to DSS all rights, title
and interest in and to all Inventions and written material, and all intellectual
property therein or resulting therefrom, which become the property of DSS
pursuant to this Section, and all patents which may be attained on them in the
United States and all foreign countries. If Employee has any right or rights to
Inventions, including any moral rights or similar rights existing under the
judicial or statutory law of any country or jurisdiction in the World, or any
foreign treaty, that cannot be assigned to DSS or waived by Employee, then
Employee unconditionally grants to DSS during the term of such rights, an
exclusive, irrevocable, perpetual, worldwide, full paid and royalty-free
license, with rights to sublicense through multiple levels of sublicenses, to
use, reproduce, publish, create derivative works of, market, advertise,
distribute, sell, publicly perform and publicly display and otherwise exploit by
all means now known or later developed, such Inventions. Further, Employee
agrees, upon request of DSS, to take all steps necessary to cause any third
party to promptly and fully disclose and assign all patents, copyrights and
other intellectual property created by Employee and such third party during the
period of Employee’s engagement.  Notwithstanding any language to the contrary
herein, nothing herein shall be construed to give DSS any rights to Inventions
of Employee that predate the execution of this agreement and/or that are
unrelated to software and/or cloud computing solutions in the areas of brand
protection, secure printing solutions and redaction software solutions, or
relating to anti-counterfeiting or authentication technologies.
 
(c)           Cooperation.   Employee agrees to cooperate with DSS or DSS’
designee, during the period of Employee’s employment with DSS and at all times
thereafter, in securing and protecting patent, trademark, copyright or other
intellectual property rights in the United States and foreign countries, in any
Invention or Work. Employee specifically agrees to execute any and all documents
that DSS deems necessary, and to otherwise assist DSS, or its successors,
assigns and designees, to protect its or their interests and to vest in it or
them all right, title and interest in all Inventions and Works, including
assignments of copyrights and Inventions, and to attain, enforce or defend for
DSS’ benefit, patents, copyrights or other legal protections from the Inventions
and Works in the United States and all foreign countries. Employee further
agrees to provide such evidence and testimony as may be necessary to secure and
enforce DSS’ or its designees’ rights.
 
(d)           Appointment.   Employee hereby irrevocably designates and appoints
DSS, and its duly authorized officers and agents, as Employee’s agent and
attorney-in-fact to act for and on Employee’s behalf, to execute and file any
documents, applications or related findings and to do all other lawfully
permitted acts to further the purposes set forth in this Section including, but
not limited to, the perfection of assignment and the prosecution and issuance of
patents, patent applications, copyright applications and registrations,
trademark applications and registrations or other rights in connection with such
Inventions and Works thereto with the same legal force and effect as if executed
by Employee.
 
4.           No Competing Obligations. Employee hereby represents, warrants and
covenants to DSS that Employee is not, and for the duration of Employee’s
employment with DSS, will not become, subject to any contractual or other
binding commitments or obligations to any third party that are inconsistent with
Employee’s obligations under this Agreement, such that Employee can perform
freely Employee’s obligations hereunder without violating any document or other
third party agreement or arrangement or any applicable law, including, without
limitation, any agreements or other obligations or documents relating to
non-competition, solicitation, confidentiality, trade secrets, proprietary
information, or works for hire.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Remedy for Breach of Covenants.   Employee acknowledges that the
financial hardship to DSS as a result of breach of any covenant in this
Agreement by Employee may be difficult or impossible to measure in dollars and
that no remedy at law will be adequate to compensate DSS for such violation;
therefore, the parties acknowledge and agree that upon a breach or threatened
breach of this Agreement by Employee, DSS will be entitled to injunctive relief,
including the issuance of a temporary restraining order or preliminary
injunction, in addition to any rights or legal remedies at law.  Should a court
of competent jurisdiction declare any of the covenants set forth in this
Agreement unenforceable due to an unreasonable restriction, duration,
geographical area or otherwise, the parties agree that such court will be
empowered to, and will, grant DSS injunctive relief to the extent reasonably
necessary to protect DSS’ interests. If Employee violates any covenant contained
in this Agreement, and if any action is instituted by DSS to prevent or enjoin
such violation, then the period of time during which Employee’s activities will
be restricted as provided in this Agreement will be lengthened by a period of
time equal to the period between the date upon which Employee is found to have
first violated the restrictions, and the date on which the decree of the court
disposing of the issues upon the merits will become final and not subject to
appeal.
 
6.           Survival.   This Agreement and all the covenants contained herein
will remain in effect for an indefinite period of time and will not be
terminated by any event whatsoever other than a writing signed by all parties to
this Agreement which expressly terminates it and the covenants herein.
 
7.           DSS.   For purposes of this Agreement, the term “DSS” shall include
DSS, its subsidiaries, affiliates, successors and/or assigns. Any Employee of
any subsidiary of DSS shall be deemed an Employee of DSS for purposes of
enforcement of the terms and provisions of this Agreement.
 
8.           Notices.   Any notice required to be given with respect to this
Agreement will be in writing and delivered to DSS or Employee’s then current
address. Notice shall be deemed to have been duly given: (i) when delivered
personally; (ii) one (1) day after being deposited with a nationally recognized
overnight courier with instructions for next day delivery; or (iii) five (5)
days after deposited in the mail, certified or registered, return receipt
requested, and with the proper postage prepaid.
 
9.           Waiver.   Any of the terms or conditions of this Agreement may be
waived in writing by the party which is entitled to the benefits hereof. No
waiver of any of the provisions of this Agreement will be deemed or will
constitute a waiver of such provision at any time in the future or a waiver of
any other provisions hereof.
 
10.        Captions.  The captions set forth in this Agreement are for
convenience only and will not be considered as part of this Agreement, nor
affect in any way the meaning of the terms and provisions hereof.
 
11.        Successors and Assigns.   Notwithstanding the foregoing, Employee may
not assign all or part of his or her rights and obligations under this
Agreement, since they are personal to Employee and constitute material
consideration of DSS. DSS may assign and/or delegate all or part of its rights
and obligations under this Agreement without the written consent of Employee.
Upon assignment of this Agreement by DSS, the assignee thereof will receive the
benefits and burdens set forth herein.
 
12.        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which will for all purposes be deemed to be an original
and all of which will constitute one and the same Agreement. A signature
delivered by PDF, facsimile or other electronic means will be deemed an original
signature to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
13.         Governing Law.  This Agreement will in all respects be interpreted,
construed and governed by and in accordance with the laws of the State of New
York, without regard to principles of conflict of laws.
 
14.         Legal Fees.   If any action or proceeding is initiated to enforce
the terms and provisions of this Agreement, the party prevailing in such action
will be entitled to collect its reasonable attorneys’ fees and costs from the
non-prevailing party.
 
15.         Exclusive Jurisdiction and Consent to Service of Process.   The
parties agree that any legal action, suit or proceeding arising out of or
relating to this Agreement will be instituted in a federal or state court having
jurisdiction over Monroe County, New York, which will be the exclusive
jurisdiction and venue of said legal proceedings and each party hereto waives
any objection which such party may now or hereafter have to the laying of venue
of any such action, suit or proceeding, and irrevocably submits to the
jurisdiction of any such court in any such action, suit or proceeding. Any and
all service of process and any other notice in any such action, suit or
proceeding will be effective against such party when transmitted in accordance
with the notice provision herein. Nothing contained herein will be deemed to
affect the right of any party hereto to serve process in any manner permitted by
law.
 
16.         Entire Agreement.   This Agreement constitutes the sole
understanding of the parties with respect to the matters contemplated hereby and
supersedes and renders null and void all other prior agreements and
understandings between the parties with respect to such matters. To the extent
any provisions of any other agreements executed by the parties shall conflict
with the subject matter of this Agreement, the provisions of this Agreement
shall control.
 
17.         Amendment.   No amendment, modification or alteration of the terms
or provisions of this Agreement will be binding unless the same will be in
writing and duly executed by the parties.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.
 
DOCUMENT SECURITY SYSTEMS, INC.
 
By:
/s/ Patrick White
 
Chief Executive Officer
   
EMPLOYEE:
   
/s/ Michael Roy
 
Michael Roy

 
 
 

--------------------------------------------------------------------------------

 